Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 2008 2007 2006 2005 2004 Earnings, as defined: Income from Continuing Operations Before Income Taxes and Minority Interest $ 1,109 $ 1,118 $ 866 $ 649 $ 851 Less earnings of equity method investments 3 5 7 7 5 Distributed income from equity method investments 3 7 3 5 5 1,109 1,120 862 647 851 Total fixed charges as below 390 388 326 307 289 Less: Capitalized interest 56 54 21 7 5 Preferred security distributions Interest expense related to discontinued operations 27 29 28 22 Total fixed charges included in Income from Continuing Operations Before Income Taxes and Minority Interest 334 307 276 272 262 Total earnings $ 1,443 $ 1,427 $ 1,138 $ 919 $ 1,113 Fixed charges, as defined: Interest on long-term debt $ 345 $ 353 $ 296 $ 259 $ 255 Interest on short-term debt andother interest 27 24 16 26 23 Amortization of debt discount,expense and premium - net 2 (3 ) (1 ) 7 (6 ) Estimated interest component ofoperating rentals 15 14 15 15 17 Preferred securities distributions ofsubsidiaries on a pre-tax basis Fixed charges of majority-owned share of 50% or less-owned persons 1 Total fixed charges (a) $ 390 $ 388 $ 326 $ 307 $ 289 Ratio of earnings to fixed charges 3.7 3.7 3.5 3.0 3.9 (a) Interest on unrecognized tax benefits is not included in fixed charges.
